DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/19/2022 has been entered.
 Response to Arguments
Applicant’s arguments in combination with amendments, see Claims and Remarks, filed 07/19/2022, with respect to the rejections of claims 1, 4 and 14 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US Pat Pub No. 20130116612 granted to Stephan (previously presented) in view of 20210100296 granted to Blaustein et al. in further view of US Pat Pub No. US20180342854A1 granted to Shang et al. (previously presented). See detail rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-8 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No. 20130116612 granted to Stephan (hereinafter “Stephan” – previously presented) in view of 20210100296 granted to Blaustein et al. (hereinafter “Blaustein”) in further view of US Pat Pub No. US20180342854A1 granted to Shang et al. (hereinafter “Shang” – previously presented).

Regarding claim 1, Stephan discloses a wearable for providing light therapy to a wearer (para 0011 “The pad may be constructed as an optical bandage that is wearable by a user”), the wearable comprising: a fabric panel (para 0061, pad 560, fig 4, or 980 in fig. 23); a first optical fiber light source emanating light of a first wavelength (para 0007, 0049, 0060, fig. 1, laser light source, para 0049, 0050 discussing first wavelength); a second optical fiber light source emanating light of a second wavelength that is different than the first wavelength (para 0049-0050, 0054 “the control can also, in a dual laser assembly, where lasers having different wavelengths are employed”; and shown in fig 25 paras 0134-0135); a side-emitting optical fiber affixed to the fabric panel (figs 23 and 24), each side- emitting optical fiber of the plurality of side-emitting optical fibers including at least two ends (fig. 23, ends 987 and 988); a wavelength light pipe including a downstream end optically coupled with each of the at least two ends  of each side-emitting optical fiber of the side-emitting optical fibers (fig 23, para 0131).
Stephan disclose emitting light at both ends of a side-emitting optical fiber (as in figure 23) and also discloses another embodiment wherein a plurality of side-emitting optical fibers are utilized (Fig. 25). However, Stephan fails to explicitly disclose emitting light at each of the at least two ends of each side-emitting optical fiber of the plurality of side-emitting fibers. 
Blaustein teaches a similar device having a plurality of optical fibers 86 that are cut at each end and receive light from a light source at each end (paras 0003 and 0014). This allows the device to project light toward a targeted body area of a person at a range of wavelengths to provide various benefits such as increasing blood flow, ameliorative effects with regard to inflammation, etc. (para 0011). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Stephan with the teachings of Blaustein to provide a plurality of side-emitting optical fibers to receive light from the light source at each end to project light toward a targeted body area of a person wearing the garment to provide the predictable result of emitting light at a range of wavelengths to provide various benefits such as increasing blood flow, ameliorative effects with regard to inflammation, etc.
Stephan as modified by Blaustein renders the limitations above obvious. Stephan discloses providing two light sources wherein the controller can operate the sources at different wavelengths (para 0054), while Blaustein teaches connecting a plurality of optical fibers at a main branch to receive light from a light source. However Stephan fails to disclose having a first wavelength-dedicated light pipe including a proximal end, with respect to the first optical fiber light source, optically coupled to the first optical fiber light source and a distal end optically coupled to the combined wavelength light pipe, the first wavelength- dedicated light pipe being positioned between the first optical fiber light source and an upstream end of the combined wavelength light pipe; and a second wavelength-dedicated light pipe including a proximal end, with respect to the second optical fiber light source, optically coupled to the second optical fiber light source and a distal end optically coupled to the combined wavelength light pipe, the second wavelength-dedicated light pipe being positioned between the second optical fiber light source and the upstream end of the combined wavelength light pipe.  

Shang teaches that it is known to provide a laser generation device applied to the human body which includes multiple independent laser units which are capable of emitting different wavelengths (para 0006, 0039), wherein the light generated by the laser unit is in direct contact with individual optical fiber (Fig 1, 21, para 0047-0048, “optical fiber 21”) which in turns attaches to a beam combiner (para 0048 “beam combiner 50”) coupling multiple beams of light into one beam of light and then output, and multiple beams of extracted optical fibers led out via multiple light emitting holes are coupled and converged into one beam of optical fiber in the beam combiner (cited from para 0048). This allows for operating the device at a wide wavelength range (para 0022). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Stephan as modified by Blaustein with the teachings of Shang to provide using multiple different sources emitting different wavelengths via individual optical fibers and to combine these optical fibers to couple and converge the beams into a combined beam to provide the predictable result of operating the device at a wide wavelength range.


Regarding claim 3, Stephan as modified by Blaustein and Shang (hereinafter “modified Stephan”) renders the wearable of claim 1 obvious as recited hereinabove, Shang teaches wherein the combined wavelength light pipe has a core having a diameter that is at least two times a respective diameter of each respective core of both the first wavelength-dedicated light pipe and the second wavelength-dedicated light pipe (fig. 1). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of ‘modified’ Stephan with additional teachings of Shang to provide using multiple different sources emitting different wavelengths via individual optical fibers and to combine these optical fibers to couple and converge the beams into a combined beam to provide the predictable result of operating the device at a wide wavelength range.


Regarding claim 4, Stephan discloses a wearable for providing light therapy to a wearer (para 0011 “The pad may be constructed as an optical bandage that is wearable by a user”), the wearable comprising: a fabric panel (para 0061, pad 560, fig 4, or 980 in fig. 23); a first optical fiber light source emanating light of a first wavelength (para 0007, 0049, 0060, fig. 1, laser light source, para 0049, 0050 discussing first wavelength); a second optical fiber light source emanating light of a second wavelength that is different than the first wavelength (para 0049-0050, 0054 “the control can also, in a dual laser assembly, where lasers having different wavelengths are employed”; and shown in fig 25 paras 0134-0135); a side-emitting optical fiber affixed to the fabric panel (figs 23 and 24). Stephan fails to disclose at least one light pipe optical fiber optically coupled with the downstream end of the wavelength light pipe, the at least one light pipe optical fiber having lower light attenuation along its length as compared to the side-emitting optical fiber.  

Blaustein teaches a similar device having at least one optical fiber 86 wherein the optical fibers are routed through a tunnel 130 prior to connecting to the light source (para 0020 and fig 4). It is noted a portion of the tunnel is considered to be the light pipe optical fiber which is connected to at least one side-emitting optical fiber (as shown in figures 1 and 4). Since light is only emitted from the side-emitting optical fiber, it is understood that the tunnel would have a lower light attenuation along its length as compared to the side-emitting optical fiber. Therefore, light is transmitted to and emitted at desired regions of the garment (i.e., sock) to provide projecting light toward a targeted body area of a person at a range of wavelengths to provide various benefits such as increasing blood flow, ameliorative effects with regard to inflammation, etc. (para 0011). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Stephan with the teachings of Blaustein to provide a plurality of side-emitting optical fibers to receive light from the light source at each end to project light toward a targeted body area of a person wearing the garment to provide the predictable result of emitting light at a range of wavelengths to provide various benefits such as increasing blood flow, ameliorative effects with regard to inflammation, etc.

Stephan as modified by Blaustein renders the limitations above obvious. Stephan discloses providing two light sources wherein the controller can operate the sources at different wavelengths (para 0054), while Blaustein teaches connecting a plurality of optical fibers at a main branch to receive light from a light source. However Stephan fails to disclose having a first wavelength-dedicated light pipe including a proximal end, with respect to the first optical fiber light source, optically coupled to the first optical fiber light source and a distal end optically coupled to the combined wavelength light pipe, the first wavelength- dedicated light pipe being positioned between the first optical fiber light source and an upstream end of the combined wavelength light pipe; and a second wavelength-dedicated light pipe including a proximal end, with respect to the second optical fiber light source, optically coupled to the second optical fiber light source and a distal end optically coupled to the combined wavelength light pipe, the second wavelength-dedicated light pipe being positioned between the second optical fiber light source and the upstream end of the combined wavelength light pipe.  

Shang teaches that it is known to provide a laser generation device applied to the human body which includes multiple independent laser units which are capable of emitting different wavelengths (para 0006, 0039), wherein the light generated by the laser unit is in direct contact with individual optical fiber (Fig 1, 21, para 0047-0048, “optical fiber 21”) which in turns attaches to a beam combiner (para 0048 “beam combiner 50”) coupling multiple beams of light into one beam of light and then output, and multiple beams of extracted optical fibers led out via multiple light emitting holes are coupled and converged into one beam of optical fiber in the beam combiner (cited from para 0048). This allows for operating the device at a wide wavelength range (para 0022). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Stephan as modified by Blaustein with the teachings of Shang to provide using multiple different sources emitting different wavelengths via individual optical fibers and to combine these optical fibers to couple and converge the beams into a combined beam to provide the predictable result of operating the device at a wide wavelength range.

Regarding claim 5, modified Stephan renders the wearable of claim 4 obvious as recited hereinabove, Stephan discloses wherein the at least one light pipe optical fiber is affixed to the fabric panel (fig. 4, using clips 586).  

Regarding claim 6, modified Stephan renders the wearable of claim 4 obvious as recited hereinabove, Stephan discloses wherein the at least one light pipe optical fiber has a smaller bending radius than combined wavelength light pipe (para 0056 discussing the tube or rod is flexible material).  

Regarding claim 7, modified Stephan renders the wearable of claim 4 obvious as recited hereinabove, Shang teaches wherein the combined wavelength light pipe includes a core having a diameter that is at least three times a diameter of a core of the at least one light pipe optical fiber (fig. 1).   It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of ‘modified’ Stephan with additional teachings of Shang to provide using multiple different sources emitting different wavelengths via individual optical fibers and to combine these optical fibers to couple and converge the beams into a combined beam to provide the predictable result of operating the device at a wide wavelength range.

Regarding claim 8, modified Stephan renders the wearable of claim 4 obvious as recited hereinabove, Stephan discloses wherein the at least one light pipe optical fiber and the side-emitting optical fiber are about equal in outer diameter (para 0098, “about” has not been clearly defined, fig 4).

Regarding claim 14, Stephan discloses a wearable for providing light therapy to a wearer (para 0011 “The pad may be constructed as an optical bandage that is wearable by a user”), the wearable comprising: a fabric panel (para 0061, pad 560, fig 4, or 980 in fig. 23); a first optical fiber light source emanating light of a first wavelength (para 0007, 0049, 0060, fig. 1, laser light source, para 0049, 0050 discussing first wavelength); a second optical fiber light source emanating light of a second wavelength that is different than the first wavelength (para 0049-0050, 0054 “the control can also, in a dual laser assembly, where lasers having different wavelengths are employed”; and shown in fig 25 paras 0134-0135); a side-emitting optical fiber affixed to the fabric panel (figs 23 and 24); a wavelength light pipe including a downstream end optically coupled with the side-emitting optical fiber (fig. 23, ends 987 and 988); wherein the side-emitting optical fiber having at least two ends that are bundled in a connector (fig. 23, ends 987 and 988), and the downstream end of the wavelength light pipe is optically coupled to each end of the at least two ends of each side-emitting optical fiber of side-emitting optical fibers (fig. 23, ends 987 and 988).
Stephan disclose emitting light at both ends of a side-emitting optical fiber (as in figure 23) and also discloses another embodiment wherein a plurality of side-emitting optical fibers are utilized (Fig. 25). However, Stephan fails to explicitly disclose emitting light at each of the at least two ends of each side-emitting optical fiber of the plurality of side-emitting fibers. 
Blaustein teaches a similar device having a plurality of optical fibers 86 that are cut at each end and receive light from a light source at each end (paras 0003 and 0014). This allows the device to project light toward a targeted body area of a person at a range of wavelengths to provide various benefits such as increasing blood flow, ameliorative effects with regard to inflammation, etc. (para 0011). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Stephan with the teachings of Blaustein to provide a plurality of side-emitting optical fibers to receive light from the light source at each end to project light toward a targeted body area of a person wearing the garment to provide the predictable result of emitting light at a range of wavelengths to provide various benefits such as increasing blood flow, ameliorative effects with regard to inflammation, etc.
Stephan as modified by Blaustein renders the limitations above obvious. Stephan discloses providing two light sources wherein the controller can operate the sources at different wavelengths (para 0054), while Blaustein teaches connecting a plurality of optical fibers at a main branch to receive light from a light source. However Stephan fails to disclose having a first wavelength-dedicated light pipe including a proximal end, with respect to the first optical fiber light source, optically coupled to the first optical fiber light source and a distal end optically coupled to the combined wavelength light pipe, the first wavelength- dedicated light pipe being positioned between the first optical fiber light source and an upstream end of the combined wavelength light pipe; and a second wavelength-dedicated light pipe including a proximal end, with respect to the second optical fiber light source, optically coupled to the second optical fiber light source and a distal end optically coupled to the combined wavelength light pipe, the second wavelength-dedicated light pipe being positioned between the second optical fiber light source and the upstream end of the combined wavelength light pipe.  

Regarding claim 15, modified Stephan renders the wearable of claim 14 obvious as recited hereinabove, Blaustein teaches wherein the downstream end of the combined wavelength light pipe is butt coupled to each end of each side-emitting optical fiber of the plurality of side-emitting optical fibers (Fig. 4, paras 0011 and 0020). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Stephan with the additional teachings of Blaustein to provide a plurality of side-emitting optical fibers to receive light from the light source at each end to project light toward a targeted body area of a person wearing the garment to provide the predictable result of emitting light at a range of wavelengths to provide various benefits such as increasing blood flow, ameliorative effects with regard to inflammation, etc.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over modified Stephan as applied to claims 1, 3-8 and 14-15 above, and further in view of US Pat No. 4907132 issued to Parker (previously presented).
Regarding claim 9, modified Stephan renders the wearable of claim 4 obvious as recited hereinabove, Blaustein teaches wherein the at least one side-emitting optical fiber includes a plurality of side-emitting optical fibers (para 0014, optical fibers 86) but fails to disclose wherein the at least one light pipe optical fiber includes a light-entering end optically coupled with the downstream end of the combined wavelength light pipe and a light- exiting end optically coupled with a respective light-entering end of at least one side- emitting optical fiber among the plurality of side-emitting optical fibers.  Parker teaches a similar light emitting panel having a woven fiber optic material having disruptions or bends at discrete locations along the length of the fibers to allow light to be emitted therefrom. Parker teaches wherein the at least one light pipe optical fiber includes a light-entering end optically coupled with the downstream end of the combined wavelength light pipe and a light- exiting end optically coupled with a respective light-entering end of at least one side- emitting optical fiber among the plurality of side-emitting optical fibers (Fig 2, Col 2, lines 34-42) which allows using multiple carrier members to provide therapy to multiple locations (Col. 5, lines 60-63, cl 30). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of ‘modified Stephan’ with the teachings of Parker to provide the predictable result of providing therapy to multiple locations. 

Regarding claim 10, modified Stephan as further modified by Parker renders the wearable of claim 9 obvious as recited hereinabove, Parker teaches wherein the at least one light pipe optical fiber includes a plurality of light pipe optical fibers (figs 3-5), and respective light-entering ends of each light pipe optical fiber being optically coupled with the combined wavelength light pipe at the downstream end (fig. 2, Col. 3, line 63-Col. 4, line 7, “optical cable 3 and optical cable 3’”). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of ‘modified Stephan’ with the teachings of Parker to provide the predictable result of providing therapy to multiple locations.

Regarding claim 11, modified Stephan as further modified by Parker renders the wearable of claim 10 obvious as recited hereinabove, Parker teaches wherein respective light-exiting ends of each light pipe optical fiber being optically coupled with respective light-receiving ends of each side-emitting optical fiber among the plurality of side-emitting optical fibers (fig. 9).  It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of ‘modified Stephan’ with the additional teachings of Parker to provide the predictable result of providing therapy to multiple locations.

Regarding claim 12, modified Stephan as further modified by Parker renders the wearable of claim 11 obvious as recited hereinabove, Parker teaches wherein each end of at least one of the plurality of side-emitting optical fibers is butt coupled to the combined wavelength light pipe at the downstream end (fig. 9).  It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of ‘modified Stephan’ with the additional teachings of Parker to provide the predictable result of providing therapy to multiple locations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANA SAHAND/Examiner, Art Unit 3792